Citation Nr: 0423223	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for entitlement to 
service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to 
February 1973 and again from January 1974 to January 1977.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision, which 
found that new and material evidence had not been submitted 
to reopen the claim for entitlement to service connection for 
tinnitus.  

In his July 2002 notice of disagreement (NOD), it appears 
that the veteran raised the issue of clear and unmistakable 
error (CUE) in an April 15, 1988, and subsequent rating 
decisions which denied service connection for tinnitus.  That 
issue is not inextricable intertwined with the issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, that issue is REFERRED to the RO for 
whatever action is deemed appropriate.  

The issue of service connection for tinnitus is being 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by a 
January 1997 rating decision.  The veteran was notified of 
that decision and of his appellate rights that same month, 
and he did not file a timely appeal.

2.  Additional evidence received since the January 1997 
rating decision is new, relevant, and directly relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for tinnitus.  




CONCLUSIONS OF LAW

1.  The RO's January 1997 rating decision denying service 
connection for tinnitus was final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  Evidence submitted subsequent to the January 1997 rating 
decision regarding service connection for tinnitus is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision to reopen the veteran's 
previously denied claim, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
to this point.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for tinnitus was in January 1997.  This was made 
on the basis that the evidence did not show complaints, 
treatment, findings, or diagnosis of tinnitus during service.  
It was also noted that there was no documentation of acoustic 
trauma during service.  The veteran was notified of this 
decision and his procedural and appellate rights in a letter 
of January 1997.  However, he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the January 1997 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for tinnitus.  There are VA outpatient 
treatment records of record which show that the veteran was 
treated for hearing loss.  A December 2001 VA outpatient 
treatment record indicates that the veteran suffers from 
ringing in the ears.  

Additionally, a VA examination was performed in January 2002.  
That medical report reflected a diagnosis of noise induced 
hearing loss with associated tinnitus.  It was also noted 
that the hearing loss was sustained due to noise exposure in 
service.  

Finally, the veteran submitted a medical opinion from Ted 
Willis, MD, of Coastal Ear, Nose, and Throat Associates.  
This opinion from Dr. Willis, indicates that it is his 
opinion that the veteran has tinnitus caused by hearing loss, 
which is associated with his exposure to loud noises around 
airplanes from 1969 to 1977.  
The aforementioned evidence, whose credibility is presumed, 
indicates that the veteran does have tinnitus, that his 
tinnitus is noise induced, and that he sustained noise 
induced trauma from 1969 to 1977, while working around 
airplanes on active duty.  This evidence is new, and it 
relates to a previously unestablished fact that is necessary 
to substantiate the claim.  Therefore, the aforementioned 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
tinnitus has been submitted, and to this extent only, the 
claim is granted.


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

The veteran and his representative contend, in essence, that 
service connection is warranted for tinnitus due to noise 
exposure while serving on active duty.  The veteran claims to 
have worked around machinery and on the flight line while in 
service and sustained hearing loss and tinnitus as a result.  

The evidence of record shows that the veteran received a 
medical opinion regarding his bilateral hearing loss and 
associated tinnitus from Dr. Ted Willis.  It is not clear 
from the record whether the veteran receives ongoing 
treatment from Dr. Willis.  However, if so, any records of 
treatment for the veteran's tinnitus should be obtained from 
Dr. Willis.  

Also, additional medical examination and opinion regarding 
any link between the veteran's service and his tinnitus must 
be obtained.  None of the opinions of record recognize that 
the veteran is only service-connected for hearing loss in one 
ear and that this was by aggravation.

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.

2.  After obtaining an appropriate 
release of information, the RO should 
obtain the veteran's medical records 
related to tinnitus, if any, from Dr. 
Willis.  The RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA audiological examination.  The 
claims file should be made available to 
the examiner to ensure that person is 
aware of the veteran's pertinent history.  

The examiner should be asked to provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that the veteran's tinnitus had its onset 
during his active military service, or is 
otherwise related to any noise induced 
trauma from the flight line and/or 
machinery to which he would have been 
exposed in service.  To the extent 
relevant, the examiner should discuss the 
fact that the veteran has been awarded 
service connection for hearing loss in 
one ear only and this was on the basis of 
aggravation of a pre-existing condition.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
VCAA have been completed, the RO should 
readjudicate the claim.  If the decision 
is adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and he should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The veteran's cooperation in VA's 
efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



